Case 2:19-cv-00675-JDC-KK Document 16 Filed 11/14/19 Page 1 of 1 PageID #: 41



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                            LAKE CHARLES DIVISION


KIM G IEYOUB                                       CASE NO. 2:19-CV-00675

VERSUS                                             JUDGE JAMES D. CAIN, JR.

LOUISIANA HEALTH SERVICE &                         MAGISTRATE JUDGE KAY
INDEMNITY CO


                         60 DAY JUDGMENT OF DISMISSAL

       Upon notice that the above captioned suit has settled,

       IT IS ORDERED, ADJUDGED AND DECREED that this action is hereby

dismissed without prejudice to the right, upon good cause shown within sixty (60) days, to

reopen the action if settlement is not consummated. Accordingly, the deadlines set forth in

the ERISA case order [doc. 5], including any subsequent extensions granted by the court,

are hereby TERMINATED.

       IT IS FURTHER ORDERED that the parties be directed to file an appropriate

judgment of dismissal as soon as the settlement documents are executed. If no motion is

filed to reopen, the case is officially closed and the Clerk of Court shall be relieved from

the responsibility of sending out further notice in this matter.

       THUS DONE AND SIGNED in Chambers on this 14th day of November, 2019.




                        _________________________________________
                                   JAMES D. CAIN, JR.
                            UNITED STATES DISTRICT JUDGE
